Citation Nr: 9922687	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10  
percent for headaches.

2.  Entitlement to a disability rating in excess of 
10 percent for hemorrhoids.

3.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from December 1968 to January 
1976 that has not been verified and from January 1976 to 
December 1992 that has been verified.  These matters come to 
the Board of Veterans' Appeals (Board) from a January 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO granted 
entitlement to service connection for headaches and 
hemorrhoids, both of which were rated as noncompensable, and 
for tinnitus in the left ear, rated as 10 percent disabling.  
The RO also denied entitlement to service connection for 
difficulty swallowing and insomnia.  The veteran has 
perfected an appeal of the denial of service connection for 
difficulty swallowing and insomnia, and the ratings assigned 
for headaches, hemorrhoids, and tinnitus.

In his January 1995 notice of disagreement and March 1995 
substantive appeal the veteran reported having been denied 
employment due to his service-connected disabilities.  The RO 
has not, however, determined the applicability of an extra-
schedular rating for the claimed disabilities.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996), appeal dismissed per curiam 9 
Vet. App. 253 (1996); 38 C.F.R. §§ 3.321(b), 4.16 (1998). 

In the January 1994 rating decision the RO also denied 
entitlement to service connection for chest pain and 
tightness, dizzy spells, and blackouts.  The veteran did not 
appeal that decision, but in his March 1995 substantive 
appeal he claimed entitlement to service connection for a 
rapid heart rate.  He also claimed entitlement to service 
connection for cancroid.  These issues have not yet been 
adjudicated by the RO, and are referred to the RO for 
appropriate action.  See Bruce v. West, 
11 Vet. App. 405 (1998) (issues that are raised for the first 
time on appeal should be referred to the RO for appropriate 
action).

In an October 1996 rating decision the RO granted entitlement 
to service connection for a depressive/anxiety disorder, 
claimed as insomnia, and for gastroesophageal reflux, claimed 
as difficulty swallowing.  The Board finds that the grant of 
service connection constitutes a grant of the benefit sought 
on appeal, and that issues pertaining to insomnia and/or 
difficulty swallowing are no longer within the Board's 
purview.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement filed in response to the 
denial of service connection ceases to be valid if service 
connection is granted by the RO).

In the October 1996 rating decision the RO also increased the 
disability ratings for headaches and hemorrhoids from zero to 
10 percent, and continued the 10 percent rating for tinnitus.  
The veteran was notified of the decision in October 1996.  In 
a November 1996 statement he stated that he was pleased with 
the decision on his claims, although his physical condition 
was not getting any better.  He also stated that if his 
cervical and lumbar spine disorder was included in his 
overall evaluation, he totally agreed with the decision that 
had been made.  His cervical and lumbar spine disabilities 
have been included in his combined rating since January 1994.

The veteran has perfected an appeal of the ratings assigned 
for headaches, hemorrhoids, and tinnitus.  It is not clear 
from his November 1996 statement, however, whether it is his 
intention to withdraw that appeal.  Although the veteran is 
normally presumed to be seeking the maximum benefit 
available, he has indicated that he now agrees with the 
ratings assigned for the service-connected disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
precluded from proceeding with an appeal if the veteran has 
indicated that adjudication of the appeal should cease.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994).  These issues are, therefore, 
being remanded to the RO for additional development, 
including clarification of the veteran's intent.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
determine whether it is his intent to 
pursue his appeal of the disability 
ratings assigned for headaches, 
hemorrhoids, and tinnitus.  If it is his 
intent to withdraw the appeal, he should 
submit a written statement to that 
effect.  38 C.F.R. § 20.204.

2.  If it is the veteran's intent to 
pursue the appeal, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for headaches or hemorrhoids since 
October 1994.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

3.  If it is the veteran's intent to 
pursue the appeal, he should be provided 
a VA neurological examination in order to 
determine the frequency and severity of 
his headaches.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment.

The neurologist should conduct a thorough 
neurological examination and determine 
whether the headaches are manifested by 
prostrating attacks.  If so, the examiner 
should document the length and frequency 
of the attacks.

4.  If it is his intent to pursue the 
appeal, he should also be provided a VA 
medical examination in order to document 
the severity of the manifestations of 
hemorrhoids.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
examination and determine whether the 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  
The examiner should also determine 
whether the hemorrhoids are manifested by 
persistent bleeding with secondary 
anemia, or fissures.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations are in 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 
11 Vet. App. 268 (1998).

6.  If appropriate, the RO should re-
adjudicate the issues of entitlement to 
higher disability ratings for headaches, 
hemorrhoids, and tinnitus, including 
extra-schedular ratings.  If any benefit 
in appellate status remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


